Title: Enclosure: Charles Cotesworth Pinckney to James McHenry, 10 February 1800
From: 
To: 


Head Quarters at Shepherds Town [Virginia]Feby. 10, 1800.
Sir.
Capn: Shepherd of this place, who I understand has the general superintendance of the public works at Harper’s ferry, informs me, that it is contemplated to employ the Soldiers at the Cantonment the ensuing Spring and Summer, in digging a canal. These Soldiers have hitherto been very little trained, having since they have joined their Regiments been almost constantly employed in fatigue work, and tho’ that is now for the most part over, yet I have still very little opportunity to train them, as there has been for this fortnight past above two and three feet of snow on the ground. Every time that the inclemency of the season permitts, both officers and Men are instructed and trained in the rudiments and first principles of military movement. But I cannot expect they will make much progress till they can practise more than they are able to do at present, and I am apprehensive that till the Spring, the weather will be a great hindrance to their improvement. I had conceived that at that period, the training, disciplining, and acquiring military science would have beneficially employed both officers and Soldiers, and that in the course of the Summer they would have made such progress as to have been able to perform the greater and more important maneuvres in such a manner, as to have done credit to the American Soldiery; and that in case of actual service we should meet an experienced foe with disciplined troops, or if at that time our country had no further occasion for us, and we were to be then disbanded, that there would have been so much important military knoledge acquired by a considerable body of our young men, that on any future emergency our country would derive substantial advantages from it. But if the officers and Soldiers instead of learning their duty, are to be taken off to dig canals, I fear that any hopes of their making a considerable progress in the military art, will be delusive. After Men are well trained and disciplined, the Public may derive great advantages from employing their Soldiers in public works; and no person is more sensible than I am of the benefit of keeping troops in some way or other employed. Idleness, which is hurtful to all, is destructive to an army; and the employing disciplined Soldiers in times of peace in useful public works has been frequently practiced. Thus I think Louis the 14th: did when he joined the two seas by the canal of Lanquedoc, and when I was in Scotland in the year 1767, I remember Soldiers were employed in making a military road to the Highlands. But the Soldiers so employed, were old Soldiers, who had been well disciplined, and not raw recruits, who had their profession to learn: And the Soldiers who worked at the roads in Scotland had each of them Sixpence a day, extra; that is double pay, while at this business. The military rule I think being that when soldiers are employed in throwing up temporary works for their own immediate defence, it is counted a part of their duty and they are not paid extraordinarily for it; except by an encrease of liquor; the pick axe and Spade being, as well as the musket, the implement of a Soldier; but when they are employed in permanent works, and in works of public benefit, not for their own immediate defence; as the military road I have abovementioned, they are then allowed an extra pay, tho considerably less than the accustomed price of labour in the country.
I have thus, Sir, freely, tho’ not fully, thrown out my ideas to you, on the first intimation I received, that it was contemplated to employ the Soldiers at this cantonment in canal digging, before they were trained and disciplined. Should you, on considering them, be of different sentiments, your orders when I receive them, will be obeyed.
I have the honor to be, with great respect   your most obedt: humble Servt
Charles Cotesworth Pinckney.
His Excellency
James McHenry Esqr.
Secretary of War.
